DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further heater” which the heat exchange conduit is coupled to the warm water storage vessel through must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP2397612 (Krabbe) in view of US 2016/0003564 (Theberge) and EP 2345851 (Schutz).
	Regarding claim 1, Krabbe discloses a shower system comprising:
	a shower space bordered by a wall (16) and a floor (18);
	a shower head (20) above the shower space and a shower drain (5) below the shower space;
	a supply input for external hot water;
	a compartment (8) vertically adjacent to the wall and closed off from the shower space by an openable or removable panel (4);

	Krabbe, however, does not show details of the heat exchanger or details on how water is supplied to the shower head.
	Theberge teaches a heat exchanger for use in recovering heat from fluids including from the waste water of household appliances such as dishwashers (Para. 0002; 0102). The heat exchanger comprising a helically winding heat exchange conduit (45) with successive windings around a vertical axis (Fig. 14) and a warm water feed (3) configured to spray water on a top winding of the heat exchange conduit. A pump moves warm waste water from the drain of an associated appliance or fixture to the warm water feed (Para. 0210). 
	Schutz teaches a shower system (Fig. 7) comprising a tap water line (41) which can supply water directly to a shower (92) as cold water (46) or can direct water first through a heat exchanger (2) which utilizes the heat of shower drain water (31) and then a heater (52) to provide hot water to the showerhead.
	It would have been obvious to one of ordinary skill in the art to supply water successively through the heat exchanger and then a heater, as taught by Schutz, to ensure the hot water reaches the desired temperature even if the heat from the heat exchanger only is insufficient to heat the incoming water.

	Regarding claim 3, the heat exchanger as taught by Theberge receives tap water at the lowest point (71b) of the helically winding conduit and runs the water to the top of the winding where the output (73b) is located (Fig. 14).  


	
	Regarding claim 7, the shower system flow path as taught by Schutz comprises a further heater (54) with the heat exchange conduit being coupled to the warm water storage vessel via the further heater.

	Regarding claim 8, the shower system flow path as taught by Schutz comprises a bypass water conduit (513) in parallel with the warm water storage vessel between the heat exchange conduit and the shower head.

	Regarding claim 9, the shower system flow path as taught by Schutz comprises a thermostatic mixing faucet (53) with inputs (43/44) coupled to the water storage vessel and the bypass, and an output coupled to the shower head (Fig. 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krabbe in view of Theberge and Schutz as applied to claim 1 above, and further in view of US 2009/0300839 (Gay).
	Regarding claim 2, Krabbe teaches a shower system comprising a compartment in a wall however the compartment does not extend from a corner.
	Gay teaches a shower system (Fig. 3) comprising a compartment extending from a corner formed by two walls (see the annotated figure below), the compartment covered by a removable panel (10).

    PNG
    media_image1.png
    434
    526
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art that the compartment can be provided in other locations in the shower such as in a corner, as taught by Gay, to permit installation of the shower system in different bathroom configurations/space availability or for the purpose of matching a desired design aesthetic. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krabbe in view of Theberge and Schutz as applied to claim 1 above, and further in view of US 5,321,860 (Steinhardt).
	Regarding claims 12-13, Krabbe states that the compartment is covered by a panel but does not provide details regarding how the panel is attached such as through the use of hinges or a detachable connection.
	Steinhardt teaches a shower system (Fig. 1) comprising valve and conduit structures (Fig. 2) which are contained within a compartment (37) which is covered with a panel (16) coupled to a wall (59) by a hinged (12) connection, which is detachable, allowing the panel to be swung open as a door of the compartment.
. 

Allowable Subject Matter
Claims 4-5 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose or reasonably teach the formation of a shower system with a heat exchanger arranged in a compartment vertically adjacent to a wall, the compartment covered by an openable or removable panel, the heat exchanger comprising a helically winding vertical conduit, the heat exchanger receiving warm water pumped from the drain of the shower, the heat exchanger conduit comprising a plurality of sections connected in series, the compartment comprising a first and second sub-compartment separated by a watertight separation, the plurality of sections of the heat exchanger conduit being located in the first sub-compartment while the connections between the sections are located in the second sub-compartment.
The prior art of record does not disclose or reasonably teach the formation of a shower system with a heat exchanger arranged in a compartment vertically adjacent to a wall, the compartment covered by an openable or removable panel, the heat exchanger comprising a helically winding vertical conduit, the heat exchanger receiving warm water pumped from the drain of the shower, the pump controlled by a pump control circuit comprising a water level . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,143,149 (Kronberg) is a wastewater heat recovery apparatus comprising a helically winding vertical heat exchange conduit receives warm waste water at its top however the heat exchanger isn’t shown installed and doesn’t utilize a pump assembly.
US 9,284,721 (Gilbert) is a shower system comprising a water heater and a heat exchanger coupled to the shower drain. 
US 10,648,679 (Collini) is a shower system comprising a heat conservation system utilizing a heat exchanger at the drain however the system doesn’t comprise a pump assembly or helically coiled heat exchange conduit in a compartment vertically adjacent to the shower walls.
US 2011/0225722 (Valdenaire) is a shower system comprising a covered compartment in which a pump is located for moving water out of the shower drain, however the shower system is a gray water system which filters and reuses the drain water rather than conserving heat from disposed drain water with a heat exchanger.
US 2018/0127953 (Noren) teaches significant details from the application regarding a heat exchange unit with a pump assembly, the pump assembly controlled by a water level sensor monitoring the level of drain water held in a holding tank. However the system does not teach a 
US 2019/0316332 (Biju-Duval) is a hinged shower panel assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754